             Case 1:20-cv-03066-SDA Document 26 Filed 11/04/20 Page 1 of 2




                               MORRISON MAHONEY LLP
                                              COUNSELLORS AT LAW
                                                                                                11/4/2020
Demi Sophocleous                               WALL STREET PLAZA
                                                                                MASSACHUSETTS    NEW HAMPSHIRE
Direct Phone: 212-428-2498                  88 PINE STREET, SUITE 1900                           MANCHESTER
                                                                                BOSTON
Direct Fax: 646-576-8913                   NEW YORK, NEW YORK 10005             FALL RIVER
dsophocleous@morrisonmahoney.com                    212-825-1212                                 NEW JERSEY
                                                                                SPRINGFIELD
                                             FACSIMILE: 212-825-1313                             PARSIPPANY
                                                                                WORCESTER
Robert E. Brann                                                                                  NEW YORK
                                                                                CONNECTICUT
Direct Phone: 646-870-1743                                                                       NEW YORK
                                                                                HARTFORD
Direct Fax: 646-588-0212
                                                                                ENGLAND          RHODE ISLAND
rbrann@morrisonmahoney.com
                                                                                LONDON           PROVIDENCE


                                                                     November 3, 2020

Via Electronic Filing
                                                            ENDORSEMENT: The parties shall file another joint letter
The Honorable Stewart D. Aaron                              regarding the status of discovery on January 6, 2021.
Daniel Patrick Moynihan United States Courthouse
                                                            The Clerk of Court is directed to terminate the Letter
500 Pearl Street
                                                            Motion at ECF No. 25. SO ORDERED.
Courtroom 21A
New York, NY 10007-1312                                     Dated: November 4, 2020

                  Re:        Rochez, et ano. v. BJ’s Wholesale Club Inc.
                             1:20-cv-03066-SDA

Dear Judge Aaron:

        Our office represents the defendant, BJ’s Wholesale Club, Inc., in the above-referenced
action. We submit this joint discovery letter - which has been reviewed and approved by
plaintiffs’ counsel - pursuant to Your Honor’s initial Case Management Plan dated May 13,
2020.

        All parties have responded to paper discovery and there are presently no outstanding
demands for documents or authorizations. Our office plans to soon serve Post-Deposition
Demands upon plaintiffs’ counsel, to which plaintiffs will respond within thirty (30) days. One
of the plaintiffs, Magdalena Rochez, was deposed on October 21, 2020. At the end of Mrs.
Rochez’s deposition, plaintiffs’ counsel advised that they would evaluate whether they would
continue to pursue a derivative claim in the name of Mrs. Rochez’s husband, German Rochez. If
so, German Rochez will be produced for a deposition on or before December 1, 2020. The
deposition of a witness from BJ’s is currently scheduled for November 4, 2020. Should Mr.
Rochez’s derivative claims be pursued, the deposition of a witness from BJ’s shall be held soon
after Mr. Rochez’s deposition but not later than December 18, 2020. Finally, our office is
planning on scheduling an orthopedic IME of Mrs. Rochez to be held within the next forty-five
(45) days, leaving the parties ample time to complete expert discovery. We currently foresee no
obstacles in completing discovery in accordance with Your Honor’s initial Case Management
Plan issued May 13, 2020.




1274119v.1
             Case 1:20-cv-03066-SDA Document 26 Filed 11/04/20 Page 2 of 2




MORRISON MAHONEY LLP

November 3, 2020
Page 2




        We thank Your Honor for your time and consideration of the instant matter.


                                                           Respectfully submitted,

                                                           MORRISON MAHONEY LLP

                                                           Demi Sophocleous
                                                           Demi Sophocleous

                                                           Robert E. Brann
                                                           Robert E. Brann

cc:     Via E-Mail – sfalkoff@rmfwlaw.com
        Steven Falkoff
        Rosenberg Minc Falkoff & Wolff LLP
        Attorneys for Plaintiffs
        122 E. 42nd Street
        New York, NY 10168
        212-697-9280




1274119v.1
